Exhibit 10.6

Murray Energy Corporation

46226 National Road

St. Clairsville, Ohio 43950

August 30, 2016

Foresight Reserves, LP

3801 PGA Boulevard, Suite 903

Palm Beach Gardens, Florida 33410

Attention: Trey Jackson

Foresight Energy L.P.

One Metropolitan Square

Suite 2600

St. Louis, Missouri 63102

Attention: Rashda Buttar

 

Re: $300,000,000 Second Lien Exchangeable PIK Notes due 2017 (the “Exchangeable
Notes”) of Foresight Energy LLC (the “Issuer”) and Foresight Energy Finance
Corporation (together with the Issuer, the “Issuers”).

Ladies and Gentlemen:

1. This letter agreement (as it may be amended, modified, or waived from time to
time in accordance with the terms hereof, the “Letter Agreement”) is by and
among Foresight Reserves, LP (“Reserves”) and the persons and entities listed on
Schedule A hereto (the “Other Investors” and collectively with Reserves, “FRLP”
or “you”), Murray Energy Corporation (“MEC”), an equityholder of Foresight
Energy LP (“FELP”), and FELP, the parent company of the Issuers, in connection
with the contemplated Indenture, to be dated as of the date of issuance of the
Exchangeable Notes, which will govern the terms of the Exchangeable Notes (the
“Indenture”). Pursuant to the Indenture, if the Exchangeable Notes are not
refinanced, redeemed, repurchased, defeased, otherwise retired, purchased
pursuant to the Purchase Right (defined below), or a combination thereof, on or
prior to October 2, 2017, then the Exchangeable Notes shall mature at 1:00 p.m.
(New York City time) on October 3, 2017, at which time the Issuers shall repay
the Exchangeable Notes in cash at 100% of the principal amount of the
Exchangeable Notes plus accrued interest to October 3, 2017; provided, that if
the Issuers fail to so repay the Exchangeable Notes, then all outstanding
Exchangeable Notes (including all principal, interest, and other amounts
outstanding thereunder) will immediately and automatically be exchanged into
common units representing limited partnership interests of FELP at an exchange
price of $0.8928 per unit as set forth in transaction support agreements. The
parties hereto acknowledge that (i) MEC (on its own, with its affiliates and/or
with other investors) may make an investment in FELP (the “MEC Investment”) or
(ii) FELP and/or one or more of its subsidiaries may otherwise incur
indebtedness or issue other instruments (including without limitation the
issuance of preferred equity), the proceeds of either or both of which shall be
used to refinance



--------------------------------------------------------------------------------

August 30, 2016

Page 2

 

the Exchangeable Notes in their entirety on or prior to October 2, 2017 (the
“Refinancing”). Alternatively, MEC (on its own, with its affiliates and/or with
other investors) may purchase the Exchangeable Notes from the holders thereof on
or prior to October 2, 2017 (the “Purchase Right”). The Refinancing and/or
purchase is a condition precedent to the exercise by MEC of its Option (as
defined in that certain Amended and Restated Option Agreement by and between
MEC, Reserves and Michael J. Beyer).

2. FRLP hereby represents and warrants to MEC that FRLP collectively will hold,
immediately after the issuance thereof, an initial aggregate principal amount of
Exchangeable Notes of up to $180,000,000 (the “FRLP Exchangeable Notes”) and not
in excess thereof.

3. As consideration for FRLP’s agreement to become a holder of the FRLP
Exchangeable Notes on the initial issue date of the Exchangeable Notes, FELP
hereby covenants to and agrees with each of FRLP and MEC that it shall (i) no
less than 30 days prior to the consummation of a Refinancing, cause written
notice of any proposed Refinancing to be given to FRLP, which notice shall
include the then expected material terms of any transaction to effectuate such
proposed Refinancing (which, in the case of indebtedness, shall include without
limitation maturity, approximate face amount, interest rate, issue price,
redemption prices, and a summary of expected covenants and governance terms (all
expected material terms of any such Refinancing collectively, the “Terms”)),
provided any such Terms are then available - if they are not then the only
requirement under this clause (i) is to deliver to FRLP a summary of discussions
around the proposed Refinancing and the identity of any person then known to
FELP who may participate in the proposed Refinancing, and (ii)(a) cause written
notice of any proposed Refinancing to be given to FRLP no less than 15 business
days prior to the consummation of such Refinancing, which notice shall include
the Terms and (b) attach to the notice described in the preceding clause
3(ii)(a) drafts of any subscription agreement, loan agreement, indenture, note,
certificate of designation or similar agreement and any term sheets or offering
documents relating thereto (which, subject to Paragraph 4 below, may be subject
to change). The written notices referred to in the immediately preceding
sentence may instead be given by MEC or one of its affiliates to satisfy the
obligations with respect thereto.

Within 10 business days of receipt of the notice and documents described in
clause 3(ii), FRLP shall notify FELP and MEC in writing (the “Election”) that it
will, subject to completion of such transaction to effectuate the proposed
Refinancing, either (i) continue to hold all of the FRLP Exchangeable Notes and
receive payment in full in connection with the Refinancing on the same terms as
all other holders of Exchangeable Notes, (ii) exchange FRLP Exchangeable Notes
in an initial aggregate principal amount not to exceed $180 million plus accrued
and unpaid interest thereon (which unpaid interest will be in the form of
additional Exchangeable Notes) (the sum of the initial aggregate principal
amount of $180 million plus accrued and unpaid interest is the “FRLP
Exchangeable Notes Amount”) for the securities or other instruments to be issued
in the Refinancing in an aggregate principal amount (or in the case of
instruments not constituting indebtedness, having value (based on the economic
terms of such MEC Investment) in an amount) equal to the FRLP Exchangeable Notes
Amount on the same terms being issued or borrowed in connection with the
Refinancing (and, to the extent such Refinancing is comprised of multiple series
or tranches, on a pro rata basis among such series or tranches), or (iii) any
combination of clauses (i) and (ii) immediately above. Such Election shall be
binding and not

 

Letter Agreement



--------------------------------------------------------------------------------

August 30, 2016

Page 3

 

subject to change, subject to numbered paragraph 4 below. If, after exchanging
the entire FRLP Exchangeable Notes Amount for an equal aggregate amount of such
securities in the Refinancing as set forth in the preceding sentence, FRLP would
not be the lender or holder (as the case may be) of at least 60% of the total
amount of any such new tranche or series of securities or other instruments,
FRLP shall have the option (and shall notify MEC or FELP, as appropriate,
whether or not it chooses to exercise such option in the Election) to provide an
additional amount in cash to purchase such new tranche or series on the same
terms and timing as other investors that would result in FRLP holding up to 60%
of such new tranche or series.

4. FELP further covenants and agrees that (regardless of whether or not FRLP
elects to participate in the Refinancing) (i) it shall deliver written notice to
each of FRLP and MEC promptly, but in any event no later than three business
days prior to the closing of such Refinancing, of any expected change to the
Terms and the documents reflecting such changes and (ii) upon receipt of such
notice of a change in terms and such documents, FRLP shall have the right to
change any Election made pursuant to the first sentence of the previous
paragraph within two business days of receipt of such notice.

The written notice referred to in this numbered Paragraph 4 may instead be given
by MEC or one of its affiliates to satisfy the obligations with respect thereto.
To the extent that FRLP elects, as to any portion of its FRLP Exchangeable
Notes, to exchange such FRLP Exchangeable Notes pursuant to clause (ii) or
clause (iii) of the third sentence of Paragraph 3, FELP and MEC hereby covenant
and agree to promptly enter into, and subsequently perform, such agreements or
arrangements, and to cause its financing providers to enter into such agreements
or arrangements, as may be necessary or advisable (in the reasonable
determination of FRLP) to effectuate such exchange.

5. If, however, MEC exercises its Purchase Right, FRLP may elect not to have
FRLP Exchangeable Notes in an aggregate principal amount up to the FRLP
Exchangeable Notes Amount it then holds purchased by MEC and such FRLP
Exchangeable Notes shall exchange into FELP common units pursuant to the terms
of the Indenture. For the avoidance of doubt, if FELP and/or MEC propose to
retire the Exchangeable Notes in full by MEC exercising its Purchase Right in
combination with a Refinancing, FRLP shall have the rights set forth in
Paragraphs 3 and 4 pro rata in proportion to the principal amount of
Exchangeable Notes that are proposed to be retired in the Refinancing and shall
have the rights set forth in this Paragraph 5 pro rata in proportion to the
principal amount of Exchangeable Notes that are proposed to be purchased by MEC.
If MEC proposes to exercise its Purchase Right (whether alone or in combination
with a Refinancing), MEC shall deliver (or shall cause FELP to deliver) notice
thereof to FRLP and FRLP shall deliver notice to MEC of its election pursuant to
this Paragraph in accordance with the notice provisions of numbered Paragraphs 3
and 4.

6. FRLP agrees that (a) it will reasonably cooperate with FELP’s efforts to
cause the FRLP Exchangeable Notes to be identified separately from the other
Exchangeable Notes including, in the event of an Election, identifying the
Election made with respect to each of the FRLP Exchangeable Notes (including
(i) by their own CUSIP or sub-CUSIP number that is separately identifiable from
the CUSIP number assigned to the Exchangeable Notes not held by FRLP at any time
the Exchangeable Notes are held by them through the facilities of the Depository
Trust

 

Letter Agreement



--------------------------------------------------------------------------------

August 30, 2016

Page 4

 

Company and/or (ii) if the Exchangeable Notes are not held in the facilities of
the Depositary Trust Company (A) by the American Stock Transfer and Trust
Company file number assigned to the FRLP Exchangeable Notes or (B) by such other
means as reasonably requested by MEC and/or the Issuers which may include
transferring interests to separate global notes); provided, that the Issuers of
the Exchangeable Notes make the appropriate request to the Committee on Uniform
Security Identification Procedures to effectuate such an identification; and
(ii) it will not object to or otherwise oppose the Refinancing or exercise by
MEC of its Purchase Right if such Refinancing or Purchase Right exercise is
effected in accordance with the terms set forth in the Indenture and this Letter
Agreement; provided, that if MEC or FELP proposes to effectuate the Refinancing
through the issuance by FELP of any interests other than common units having the
same economic and governance rights as the then existing common units, the
directors of Foresight Energy GP LLC (the “GP”) may express, solely in their
capacity as directors of the GP, any opinion they may have on such proposal to
the “independent directors” of the GP so long as such opinion(s) is shared with
MEC or one of the directors of the GP appointed by MEC within one business day.

7. The parties further agree (i) the Indenture shall provide for the foregoing
such that the redemption right of the Issuers shall be permitted only after
compliance by FELP with the terms described in numbered paragraphs 3 and 4 above
(as more fully set forth in the Indenture) and (ii) no other agreement shall be
entered into by MEC or FELP that would prohibit or otherwise restrict the rights
of FRLP hereunder from being exercised or the obligations of MEC or FELP from
being complied with.

8. Furthermore, during the 30 trading days prior to any Refinancing, MEC and
FRLP will not, and will cause their respective affiliates not to, directly or
indirectly, (and not cause any other party to) short, purchase, contract to
purchase, sell, offer, contract or grant any option to sell, pledge, transfer or
establish an open “put equivalent position” within the meaning of Rule 16a-1
under the Exchange Act, of the Common Units during the 30 trading days prior to
any Refinancing or exercise of the Purchase Right.

9. It is understood and agreed that this Letter Agreement shall not constitute
or give rise to any obligation to provide any financing or otherwise engage in a
capital markets or other transaction, except as otherwise set forth herein.

10. This Letter Agreement may not be amended nor any provision hereof waived or
modified except by an instrument in writing signed by MEC, FELP, and Reserves
(on behalf of FRLP). No course of dealing between the parties hereto shall be
deemed to modify, amend or discharge any provision or term of this Letter
Agreement.

11. Because of the unique business relationships by and among MEC, FELP and
FRLP, including the respective partnership interests in FELP, and, as
applicable, the GP, the familiarity of each of the parties to this Letter
Agreement with one another, the intertwined interests and benefits of the
parties in other agreements that exist among them and their affiliates for the
development, operation and mining of coal in the Illinois Basin, MEC, FELP and
FRLP intend to and hereby agree that each party’s interest under this Letter
Agreement are not and may not be assigned to another person, in whole or in
part, directly or indirectly, by operation of law or

 

Letter Agreement



--------------------------------------------------------------------------------

August 30, 2016

Page 5

 

otherwise, without the express written consent of all the other parties hereto,
which consent may be withheld for any reason or no reason. This non-assignment
provision is an integral part of this Letter Agreement without which the parties
would not be willing to enter into this Letter Agreement or the associated
exchange related to the Exchangeable Notes.

12. This Letter Agreement and the other written agreements entered into by the
parties in connection with the subject matter hereof (the “Other Agreements”)
supersede and integrate all previous negotiations, contracts, agreements and
understandings (whether written or oral) between the parties hereto relating to
the subject matter hereof, and this Letter Agreement and the Other Agreements
contain the entire final agreement of the parties hereto relating to the subject
matter hereof.

13. All notices and other communications to be given to a party hereto shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such party set forth on
such party’s signature page hereto or such other address as such party shall
specify from time to time in a notice to the other party. Any of the foregoing
communications shall be effective when delivered on a business day (or if not a
business day, on the next business day thereafter). Any notice delivered to
Reserves in accordance with this Letter Agreement shall be deemed sufficient
notice to FRLP.

14. Each provision of this Letter Agreement shall be valid, binding and
enforceable to the fullest extent permitted by requirements of law. In case any
provision in this Letter Agreement shall be invalid, illegal or unenforceable in
any jurisdiction (either in its entirety or as applied to any party, fact,
circumstance, action or inaction), the validity, legality and enforceability of
the remaining provisions, or of such provision in any other jurisdiction or as
applied to any party, fact, circumstance, action or inaction, shall not in any
way be affected or impaired thereby and the remainder of this Letter Agreement
shall continue in full force and effect and shall be interpreted so as
reasonably to effect the intent of the parties hereto.

15. This Letter Agreement and any claim, controversy or dispute arising under or
related to or in connection with this Letter Agreement, the relationship of the
persons party hereto, and/or the interpretation and enforcement of the rights
and duties of the parties hereto shall be governed by and construed in
accordance with the laws of the State of New York without regard to the choice
of law rules thereof that would apply the laws of another jurisdiction.

16. This Letter Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall be deemed an original, but all of
which taken together shall constitute one and the same document. Delivery of an
executed counterpart of this Letter Agreement by facsimile, telecopy or other
secure electronic format (including .pdf) shall be effective as delivery of a
manually executed counterpart thereof.

17. The terms “business day”, “trading day” and Exchange Act shall have the
meanings ascribed to them in the Indenture as in effect on the date hereof.

 

Letter Agreement



--------------------------------------------------------------------------------

August 30, 2016

Page 6

 

18. Reserves hereby represents and warrants that it has received an irrevocable
power of attorney from each of the Other Investors authorizing Reserves (i) to
bind the Other Investors to this Letter Agreement and related agreements and
instruments; (ii) to take such other actions for and on behalf of the Other
Investors including performing obligations of the Other Investors under this
Letter Agreement and related agreements and instruments; (iii) to receive all
notices delivered to FRLP hereunder; and (iv) for and on behalf of the Other
Investors, to make all decisions and elections and to take all actions or
refrain from taking actions as may be permitted under this Letter Agreement and
related agreements and instruments.

Please evidence your agreement to the terms of this Letter Agreement by signing
a counterpart of this Letter Agreement and returning it to the undersigned.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Letter Agreement



--------------------------------------------------------------------------------

Sincerely, MURRAY ENERGY CORPORATION, By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   Executive Vice President,     Chief
Operating Officer and Chief     Executive Officer Address for notices: 46226
National Road St. Clairsville, Ohio 43950 Attention: Michael McKown Email:
mmckown@coalsource.com Facsimile No.: 740-338-3405

 

[Signature Page to Financing Side Letter]



--------------------------------------------------------------------------------

FORESIGHT ENERGY LP By:   Foresight Energy GP LLC, its General Partner By:  

/s/ Robert D. Moore

  Name:     Robert D. Moore   Title:     President and Chief Executive      
Officer

Address for notices:

One Metropolitan Square

Suite 2600

St. Louis, Missouri 63102

Attention: Rashda Buttar

Email: rbuttar@foresightenergy.com

 

[Signature Page to Financing Side Letter]



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED: FORESIGHT RESERVES, LP By:   Insight Resource LLC,
its general partner By:  

/s/ Paul Vining

Name:   Paul Vining Title:   President Address for notices: 3801 PGA Boulevard,
Suite 903 Palm Beach Gardens, Florida 33410 Attention: Richard Verheij Email:
rverheij@clineres.com Facsimile No.: 561-626-4938

 

[Signature Page to Financing Side Letter]



--------------------------------------------------------------------------------

Schedule A

“Other Investors”

 

1. Christopher Cline

 

2. Michael J. Beyer

 

3. Munsen LLC

 

4. Filbert Holdings LLC

 

5. The Candice Cline 2004 Irrevocable Trust

 

6. The Alex T. Cline 2004 Irrevocable Trust

 

7. The Christopher L. Cline 2004 Irrevocable Trust

 

8. The Kameron N. Cline 2004 Irrevocable Trust

 

9. Forest Glen Investments LLC

 

Letter Agreement